Citation Nr: 1741531	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  11-30 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for chloracne, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for residuals of several cerebrovascular accidents (strokes), and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for hypertension, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a low back disability, and if so, whether service connection is warranted.

5.  Entitlement to service connection for skin disability, to include folliculitis and tinea corposis with tinea cruris.

6.  Entitlement to service connection for pes planus.

7.  Entitlement to service connection for a scar on the chin.

8.  Entitlement to service connection for an acquired psychiatric disability specifically claimed as anxiety.

9.  Entitlement to service connection for a heart disability.

10.  Entitlement to service connection for a gastrointestinal disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1968 to May 1973, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated November 2010, February 2011 and December 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.
The Veteran was afforded a travel board hearing before the undersigned Veterans Law Judge (VLJ) in April 2017.  

The Veteran's claims of service connection for a back disability, for the residuals of several strokes, and hypertension were previously and finally denied.  The Board finds that new and material evidence has been received to reopen these previously finally denied claims.  Morris v. Principi, 239 F.3d 1292, 1296 (Fed. Cir. 2001); see also Jennings v. Mansfield, 509 F.3d 1362, 1366 (Fed. Cir. 2007).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disability, for a heart disability, and for a gastrointestinal disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2012 rating decision denied entitlement to service connection for chloracne; the Veteran was properly notified of the adverse outcome in an April 2012 letter and did not file a notice of disagreement to appeal the RO's decision or submit new and material evidence within one year.
 
2.  The additional evidence received since the April 2012 rating decision is cumulative or redundant, and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for chloracne.

3.  A February 2009 rating decision denied entitlement to service connection for stroke residuals; the Veteran was properly notified of the adverse outcome in a February 2009 letter and did not file a notice of disagreement to appeal the RO's decision or submit new and material evidence within one year.
 
4.  The additional evidence received since the February 2009 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for stroke residuals.

5.  The evidence shows the Veteran's strokes were related to service.

6.  A February 2009 rating decision denied entitlement to service connection for hypertension; the Veteran was properly notified of the adverse outcome in a February 2009 letter and did not file a notice of disagreement to appeal the RO's decision or submit new and material evidence within one year.
 
7.  The additional evidence received since the February 2009 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for hypertension.

8.  The Veteran's hypertension had its onset in service.

9.  A February 2009 rating decision denied entitlement to service connection for back disability; the Veteran was properly notified of the adverse outcome in a February 2009 letter and did not file a notice of disagreement.
 
10.  The additional evidence received since the February 2009 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a back disability or submit new and material evidence within one year.

11.  The preponderance of the evidence shows the Veteran's back disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

12.  The Veteran's skin disability had onset in service.

13.  The preponderance of the evidence shows that the Veteran's pes planus was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

14.  The Veteran's chin scar is related to service.


CONCLUSIONS OF LAW

1.  The April 2012 rating decision denying service connection for chloracne is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).
 
2.  The criteria to reopen the claim of service connection for chloracne have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 3.156(a) (2016).

3.  The February 2009 rating decision denying service connection for stroke residuals is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).
 
4.  The criteria to reopen the claim of service connection for stroke residuals have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 3.156(a) (2016).

5.  The criteria for service connection for stroke residuals have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

6.  The February 2009 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).
 
7.  The criteria to reopen the claim of service connection for hypertension have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 3.156(a) (2016).

8.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

9.  The February 2009 rating decision denying service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).
 
10.  The criteria to reopen the claim of service connection for a back disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 3.156(a) (2016).

11.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

12.  The criteria for service connection for a skin disability have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

13.  The criteria for service connection for pes planus have not been met. 38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

14.  The criteria for service connection for a chin scar have been met. 38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection - Regulatory Framework

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

      A. Direct Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

      B.  Service Connection for Certain Chronic Disease

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2016).  A decision of the U. S. Court of Appeals for the Federal Circuit clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
      
      C.  Service Connection due to Tactical Herbicide Exposure

Under 38 U.S.C.A. § 1116(a)(2)  and 38 C.F.R. § 3.309(e), as to Veterans who served in Vietnam during a certain time period, certain diseases may be presumed to have resulted from exposure to herbicide agents such as Agent Orange. 

Regulations provide that if a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The list of diseases subject to the regulatory presumption of service connection due to exposure to herbicides while serving in the Republic of Vietnam includes chloracne and ischemic heart disease, if manifest to a degree of 10 percent or more.

A veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicides, including a herbicide commonly referred to as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120   (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

      D.  Secondary Service Connection

Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show: (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Weight of Evidence

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (2016).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if relevant.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

New and Material Evidence - Laws and Regulations

RO decisions become final one year from the date of the letter accompanying the decision in the absence of clear and unmistakable error, and are not subject to revision except on receipt of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(b).

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.  Whether the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 3.156(a).

The Court held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Chloracne - New and Material Evidence

The Veteran initially filed a claim seeking service connection for chloracne in July 2009, which was denied in a September 2009 rating decision.  Evidence considered at the time of the September 2009 rating decision included service treatment records (STRs); the Veteran's military separation documents, his statement in support of claim dated July 2009, a VA development letter dated July 2009, Ohio State University Medical Center records dated from June 2004 through December 2008, a September 2008 VA examination report, and VA treatment notes dated from October 1998 through September 2009. 

The September 2009 rating decision notes that the Veteran's STRs were silent for any complaints of, treatment for, or diagnosis of chloracne; no evidence that chloracne was diagnosed and manifest to a compensable degree within one year of last exposure to tactical herbicides; no current diagnosis of chloracne, and no medical evidence of scarring consistent with chloracne.  The Veteran was notified of this adverse decision in a September 2009 letter.  He had one year from the date of this notification to appeal or to submit new and material evidence, which he did not do.  In January 2011, the AOJ received an untimely Notice of Disagreement (NOD) regarding the denial of his chloracne claim.  He was notified that the appeal was untimely by a February 2011 letter.  The September 2009 rating decision became final. 

The Veteran filed a claim seeking to reopen his claim of service connection for chloracne in August 2011, which was denied on the basis of lack of new and material evidence in an April 2012 rating decision.  He was notified of the decision in April 2012.  He did not appeal the determination and new and material evidence was not received within one year of the rating decision.  As such, it became final. 

The Veteran filed the current claim seeking to reopen his claim for service connection for chloracne in January 2013.  Evidence considered in the rating decision included the Veteran's January 2013 claim, VCAA letters dated June 2013 and October 2013, all previous rating decisions and the evidence reviewed and considered in conjunction with those decisions, VAMC Cincinnati treatment notes from February 1999, VAMC Chillicothe treatment notes dated March through July 2012, VAMC Columbus treatment notes dated from October 1998 to December 2013, VAMC Dayton treatment notes dated from November 2005 to October 2010, and VA examination reports dated December 2013.

Although some of this evidence was new, in that it was not available at the time of the previous rating decisions, none of it was material as it did not relate to an unestablished fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim.  The "new" evidence received since the last final denial in April 2012 does not show a current diagnosis of chloracne or other acneform disease consistent with chloracne, nor any residuals of such.  The "new" evidence also does not show that chloracne or other acneform disease was incurred in or diagnosed within one year of the last exposure to tactical herbicides.  As new and material evidence has not been received, the claim cannot be reopened and service connection for chloracne must be denied.  

Service Connection - Stroke Residuals and Hypertension

As noted in the introduction section above, the Board finds that new and material evidence has been received to reopen the Veteran's claims for stroke residuals and hypertension.  The evidence shows that he currently has a diagnosis of hypertension and also residuals of his prior strokes.  He contends these conditions are related to exposure to tactical herbicides while on active duty; exposure to tactical herbicides is conceded.  As such, the first two elements of service connection are met.

The last element is nexus.  The Veteran received VA examinations with regard to these claims in January 2011.  The examiner gave a positive nexus opinion and the examination report is adequate.  As all three elements of service connection are met for stroke residuals and hypertension, service connection is warranted.

Service Connection - Back Disability

As noted in the introduction section above, the Board finds that new and material evidence has been received to reopen the Veteran's claim for service connection for a low back disability.  He was diagnosed with and treated for a spinal schwannoma in 2002, satisfying the first element of service connection.

In regard to the second element of service connection, none of the Veteran's in-service reports of medical examination dated March 1968, September 1971 and April 1973 reflect any back abnormalities.  His April 1973 report of medical history reflects an answer of "no" regarding any past or present history of recurrent back pain.  Service treatment records (STRs) reflect no treatment for, or complaints related to back troubles.  Nevertheless, the Veteran testified that he had a lifting injury in service, but did not have any contemporaneous medical treatment.  See April 2017 Board hearing transcript.

The first treatment of record discussing a back disability is a private note of Riverside Methodist Hospital dated October 1995.  At that time, he reported a recent back injury after bending over and lifting.  At that time, he also reported a prior injury to the back in an automobile accident but that it had never caused any chronic problems.  An x-ray was taken, which revealed no evidence of fracture, dislocation, or slippage of the spine.  The impression was acute lumbosacral strain.  The Board observes the Veteran did not report the alleged in-service lifting injury in October 1995.

A private treatment note from March 2002 reflects the Veteran was diagnosed with a schwannoma of the spinal cord resulting in profound weakness in his legs. The Veteran had a laminectomy at level T6 through T8.  Records reflect that the treatment was successful. 

The Board finds that the second and third elements of service connection are not met.  The only evidence of record suggesting the Veteran had an in-service back injury is his lay statements and a written statement from his sister, A.C., received May 2017.  

The Board acknowledges the Veteran's assertions that he experienced a lifting injury in service.  At present his assertions do not constitute credible evidence of symptoms during service.  STRs do not contain any indication of an injury or treatment for any back condition.  The Veteran sought medical treatment often during his period of active duty, including for relatively minor complaints; however, there is no treatment for any back complaints in STRs.  Because the Veteran now maintains that the symptoms were present at that point, the normal finding at separation is affirmative evidence that such symptomatology was absent.  Moreover, the Veteran's contemporaneous report of medical history reflects he denied a history of or current symptoms of back trouble.  Any current assertions to the contrary must be considered an inaccurate recollection and are therefore not credible evidence of symptoms during service.  See AZ v. Shinseki, 731 F.3d 1303, 1315-16, 1317-18, n.13 (Fed. Cir. 2013); Fed. R. Evid. 803 (6), (7); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Moreover, because the Veteran regularly sought and received treatment for a variety of ailments, it would generally be expected that a back injury would be documented in the STRs.  Because they are not, there is an inference that such events did not occur.  See AZ, supra; Fed. R. Evid. 803 (6), (7); see also Fountain v. McDonald, 27 Vet. App. 258, 272-73 (2015).

The statement from A.C. is not persuasive as it states the Veteran suffered a back injury in service due to heavy lifting that "later lead to him being told to have surgery on his back because he was gold he would become a paraplegic if he did not have the surgery."  As noted above, the Board does not find credible evidence that a heavy lifting injury occurred in service.  A.C. could not have personally observed the alleged injury and the record does not reflect when she learned of the alleged injury.  A.C. is also not competent to provide a medical nexus opinion between the alleged injury and his subsequent schwannoma, which is a complex medical question requiring specialized training and expertise.  Moreover, A.C.'s statements are not supported by the evidence of record, which reflects the Veteran had no chronic back condition until 1995 at the earliest, some 22 years after service.

Because the second element of service connection is not met, entitlement to service connection on a direct basis is not met. In regard to presumptive service connection for a chronic disease, the evidence does not show a diagnosis of degenerative arthritis of the spine within one year of separation from service.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection - Skin Disability

The Veteran is currently diagnosed with folliculitis, satisfying the first element of service connection.  He was treated on numerous times during service for rashes of various severity and duration, satisfying the second element of service connection.  

In the present case, the Board finds that the third element has also been met.  The Veteran provided competent and credible testimony that he has intermittently re-experienced a skin condition that had onset on active duty.  Numerous medical records over the years reflect that he has indeed sought intermittent treatment for a recurring skin condition with similar symptoms.  As the evidence shows recurrent symptoms that had onset during service, service connection is warranted.

Service Connection - Pes Planus

The Veteran contends that he has pes planus and that it became symptomatic during active duty and since.  See April 2017 Board hearing transcript at p. 20.

The most probative evidence shows that the Veteran's pes planus did not begin in, or result from, his service.  None of the Veteran's in-service reports of medical examination dated March 1968, September 1971 and April 1973 reflect any foot abnormalities.  His April 1973 report of medical history reflects an answer of "don't know" regarding any past or present history of foot trouble.  Service treatment records (STRs) reflect no treatment for, or complaints related to pes planus.

Post-service, the evidence shows the Veteran was first treated for foot trouble in June 1999 for painful toe nails on the left foot.  He frequently sought follow-up treatment for painful toe nails. 

A June 2004 VA podiatry note reflects the veteran sought treatment for his toenails because they were hard and had fungus.  On physical examination, the provider noted a decreased medial long arch bilaterally.  The assessment was onychomycosis for all toes bilaterally and pes planus.  The treatment note reflects that the diagnosis of pes planus was merely an incidental finding on physical examination; there were no complaints of or symptoms related to pes planus.  Numerous VA podiatry treatment notes show the Veteran sought treatment for management of painful, onychomycosis toenails.  There is no further diagnosis of, or treatment for pes planus.  In sum, the June 2004 treatment note, showing an incidental finding of pes planus, contains the only medical mention of pes planus in the claims file.

The Veteran has never been afforded a VA examination with regard to this condition.  The Board finds that a VA medical examination or opinion is not required here because the information and evidence of record does not establish that the Veteran suffered from pes planus in service.  See 38 C.F.R. § 3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, as explained above, the Veteran had no complaints, diagnosis, or treatment of a foot disorder during service and no treatment for, or complaints, of symptoms related to pes planus at any point after service.  The Board finds that this evidence outweighs the Veteran's later reports of a foot pain in service, and therefore the McLendon test is not met.

Service Connection - Chin Scar

The Veteran asserts he received a small laceration to his chin after accidently running into a chain during service.  See April 2017 Board hearing transcript.  Although he denies receiving any a treatment for the accident at the time, id.; a June 1971 STR reflects the Veteran sought treatment for a half-inch superficial laceration of the chin.  It was treated and he was released, with no further treatment.  He currently has a scar on his chin and the Veteran relates the scar to the in-service laceration; this is an instance in which the nexus can be provided by lay evidence.  As such, service connection for the chin scar is warranted.


ORDER

As new and material evidence has not been submitted, the claim to reopen entitlement to service connection for chloracne is denied.

As new and material evidence has been submitted, the claim to reopen entitlement to service connection for stroke residuals is granted.

Service connection for stroke residuals is granted. 

As new and material evidence has been submitted, the claim to reopen entitlement to service connection hypertension is granted.

Service connection for hypertension is granted. 

Service connection for a back disability is denied.

Service connection for pes planus is denied.

Service connection for a scar on the chin is granted.


REMAND

The Veteran has been diagnosed with heart palpitations, bradycardia, and was treated for a celiac artery aneurysm.  He was provided a VA heart examination in February 2011, which reflects a negative nexus opinion.  However, the examiner focused on whether the Veteran had a current diagnosis of ischemic heart disease and did not discuss these other diagnoses and symptoms.  In addition, the Veteran is now service-connected for hypertension.  As such, another VA examination is required.

The Veteran has received a VA psychiatric examination, which contains a negative nexus opinion.  However, he asserts he has sought counseling advice from lay persons at regular intervals for his claimed anxiety.  On remand, the Veteran should be provided an opportunity to submit lay statements from any individuals with which he has sought psychiatric counseling.  After he is given an opportunity to submit this evidence, he should be provided a new VA psychiatric examination to determine if he has a psychiatric disability that is related to or had its onset in service or was caused or aggravated by a service-connected disability.

The Veteran asserts that his abdominal pain and gastrointestinal problems during the past several years had onset during service.  See April 2017 Board hearing transcript.  He was treated for numerous gastrointestinal complaints in the past several years.  A VA examination was provided in February 2011; however, the examination report is inadequate.  The examiner did not discuss a January 1971 STR that reflects diagnosis of a periumbilical abscess, for which it appears the Veteran was put on profile for 14 days.  Another STR dated June 1970, which is very difficult to read, appears to show complaints of blood-stained sputum and a finding of anemia.  As such, a new VA examination is required to discuss these STRs.

Updated VA treatment notes should be obtained on remand.  Any pertinent private treatment notes should also be obtained with the Veteran's assistance.  Lastly, it is unclear from the record if the Veteran has been in receipt of disability benefits from the Social Security Administration (SSA); appropriate development should be conducted to obtain these records, if extant.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any missing VA treatment notes and associate them with the claims file.

2.  Invite the Veteran to identify any additional medical treatment records regarding the claims being remanded.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records that are not already in the claims folder.  In this regard, the AOJ must comply with the provisions of 38 C.F.R. § 3.159(e).

3.  Contact the Social Security Administration and request any medical records pertinent to the Veteran that may be extant.  In this regard, the AOJ must comply with the provisions of 38 C.F.R. § 3.159(e).

4.  Invite the Veteran to submit lay statements from himself and from others who have first-hand knowledge of the nature of his claimed psychiatric disability. 

5.  After updated treatment records have been obtained or efforts to obtain them have been exhausted, schedule the Veteran for a VA heart examination.  A copy of this REMAND and the complete claims file must be provided to and reviewed by the examiner.  The examiner is asked to:

   (a)  Identify all heart diagnoses noted in the claims file.
   
   (b)  For each diagnosis identified, opine as to whether it is at least as likely as not related to any injury or event in service.
   
   (c)  For each diagnosis identified, state whether it qualifies as ischemic heart disease under VA regulations.
   
   (d)  For each diagnosis identified, opine as to whether it is at least as likely as not caused by hypertension.
   
   (e)  For each diagnosis identified, opine as to whether it is at least as likely as not aggravated by hypertension.  

Full rationale must be provided for all opinions offered; citation to medical treatise literature is encouraged but not required. 

6.  Schedule the Veteran for a VA psychiatric examination.  A full psychiatric medical history should be documented.  The examiner is asked to opine as to whether the Veteran has any current psychiatric disability under the DSM-5.  

If any psychiatric disability is identified, the examiner should opine as to whether it is at least as likely as not related to service or had onset during service.  

The examiner must also state whether it is at least as likely as not that the Veteran has a psychiatric disability that was caused or aggravated by service.

7.  After updated treatment records have been obtained or efforts to obtain them have been exhausted, schedule the Veteran for a VA gastrointestinal examination.  A copy of this REMAND and the complete claims file must be provided to and reviewed by the examiner.  A full gastrointestinal medical history should be documented in the examination report.  The examiner must discuss the Veteran's in-service treatment for gastroenteritis, for a periumbilical abscess, and for blood-stained sputum accompanied by anemia.  The examiner is asked to respond to the following inquires:

   (a)  Identify all gastrointestinal diagnoses noted in the claims file.
   
   (b)  For each diagnosis identified, opine as to whether it is at least as likely as not related to any injury or event in service.
   
Full rationale must be provided for all opinions offered; citation to medical treatise literature is encouraged but not required. 

4.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


